*173(IN RE; PIAZZA'S APPEAL)
OH F.EHEARIHG.
*174OPIHIOE.
St. Paul
The facta herein are fully set forth in the former opinion on file. Briefly they are aa follows;
Plaintiff sued and seized for. rent; defendant hondod the seizure, and appellant became auréiy on the forthcoming bond. After issue thuSj (and otherwise) Joined defendant died. Plaintiff by motion (unsworn) then suggested; the death of defendant; that her succession had lot bean opened; that there were no heirs present or represented. And theuaupon the oourt appointed an attorney to represent "the sucoession and legal representatives of the deceased"; contradictorily with whoa the proceedings were carried ti Judgment. The appellant, when called upon to produce the bohded property, denied the validity of the Judgment thus obtained, and thus raised the following issues, to~wlt;
1. Can a curator-ad-hoc, or similar rapres entail'-e, be vrlidly appointed (after issue joined) to the sucoession and hairs of a deceased defendant, where the oourt has under seizure property belonging to the deaeased, and the presumptive heirs are unknown, or absent, or non sul jurist
2. Must negative proof be administered to show that suoh heirs are unknown, or absent; or, will it sufftee merely to suggest the faot, and rest upon the failure of the heirs to present themselves and ••evindioate the property under seizure?
*175I
The Jurisprudence seams to be fairly well settled, that a plaintiff may, upon the death of a defendant after issue joined, proceed to have a curator-ad-heo. or other representative, appointed to the succession and (presumptive) heirs of the deceased, if the^be unknown, or absent, or non sui juris; but it is not altogether clear (for want of the full facts in each case) whether this right be, or be not, dependent upon the court having some property belonging to the deceased within its grasp, or immediately subject to its process. We presently incline to believe, that (for constitutional reasons) no judgment so rendered can effect persons or property not already reached by the court's process; bat that question does not arise on this appeal.
But where the court has under seizure property of the deceased, or where property immediately subject to tha process is involved (as an immovable), then the jurisprudence is quite blear that such an appointment may be made.
Ball vs Crockett; 9 An 293
Bussy vs Nelson, 30 An 25
Theus vs Kemp, 49 An 1657
Willis vs Ruddock Cypress Co, 108 La 256
Tell vs Senae, 122 La 1039
Abbott vs Pratt, 144 La 742
indeed under such circumstances it is manifest that the court must either make the appointment, or dismiss the proceedings, *176or have the seized property or its revenues wasted, to the ■benefit of no one and the injury of all. Eenoe this jurisprudence results ex Ipsa necessitate rgj; and is clearly constitutional.
XX.
We have therefore no doubt that under the ciroumstanoes of this case and the allegations of the motion ashing the appointment, towit, that there were "no heirs present or represented", the appointment might validly be made, and our former opinion so recognizes.
In that opinion, however, following Whitney Bank vs Alfred, 13 Orleans App 223 (136 La 230) that, to warrant the appointment, proof must be made of the facts alleged. But we now find that a later jurisprudence holds otherwise; and that suffices merely to suggest the faots {negative in character) that there are no known heirs present or represented, and this suggestion alone warrants the appointment until the heirs themselves appear.
Ihus in Abbott vs Pratt, 144 La 742, it was held that the "mere averment", unsupported by affidavit, that a defendant was absent {i. o, not in the State) sufficed to make a valid appointment, this on rehearing, after the court had just held that such absence (i. e. non-presence) must be affirmatively proved; and in a case to compel acceptance of title, which might perhaps have been set aside by proof that the defendant was in fact not an absentee (i. e. was in the State) when the *177appointment was made
She court was therefore'-.both C aljhorute- ¿_i’ f j:u.l in its conclusions; for its own former decree (still persisted in hy the author thereof) was before it; and it must, have realized that any future ohange in that Jurisprudence might (vrould) he destructive of the very titüe it was then for;ing upo” » reluctant purchaser.
III.
Cf course appellant should not have heen condemned more than she had bound herself, towit, the amount of the forthcoming bond (i‘300); nor should interest have been allowed ;:ept from the time she breached the condition of the bond, towit, by failing to produce the seized property when demanded of h. •• [April 20th 1919)
Our former-decree is therefore set aside, and it is now ordered that the Judgment appealed from be amended by reducing the amount allowf -i plaintiff in rule to "'breo hundred Dollars ($300), with legal interest from April 20th 1919; and as thug amended the judgment is affirmed; Costs of the rule and proceedings thoreon in the court below to be paid by appellant, and costa of appeal to be paid by plaintiff.
Hew Orleans la, February 9th 1920